DETAILED ACTION
Response to Amendment
The amendment was received 1/4/2022. Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is not invoked in claims 1-20 (see applicant’s remarks 1/4/22, pg. 7: II. Claim Interpretation).




The claimed “A computer program product” in claim 15 is interpreted in light of applicant’s disclosure, emphasis added:
“[0014]   Embodiments of the disclosure provide a computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer- executable program code instructions which when executed by a computer, cause the computer to carry out operations for determining a position of at least a second multi-dimensional object of a plurality of multi-dimensional objects. . The operations comprise obtaining, from a plurality of satellite images, shadow data of at least a first multi-dimensional object of the plurality of multi-dimensional objects on a visible surface; obtaining, from a server, base elevation data and height data of the at least first multi-dimensional object of the plurality of multi-dimensional objects on the visible surface; generating a Digital Elevation Model (DEM) of the plurality of multi-dimensional objects on the visible surface based on the shadow data, the base elevation data and the height data; and determining the position of the at least second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface, based on the generated DEM.”

The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”






The claimed “of” (as in “the second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface” in claim 1) is interpreted in light of applicant’s disclosure:
“[0002]   Nowadays, the technology has progressed towards autonomous navigation where accurate data, such as location data, plays a vital role. Maps that are used for navigation may have different accuracies since the data for maps may be collected from different sources. The examples of the different existing sources may be airborne laser scanning, Interferometric Synthetic Aperture Radar (InSAR), traditional photogrammetry and normal satellite imagery. [0003]   In certain scenarios, each source may be captured from a satellite at different time intervals. As a result, the position of an object on the map may be shifted from an actual position of the object. The object may correspond to a building, a tree, a water tank, a power line and the like. In certain other scenarios, many sources may be unavailable at times and may be expensive for the purpose. Therefore, there is a need to determine the actual position of the object in reality from inexpensive sources and the sources available at any time because the right position of the object may be crucial in applications, such as autonomous vehicle navigation.”

and drawings of fig. 3:302,304,306 and definition thereof via Dictionary.com wherein “(used to indicate derivation, origin, or source)” is “taken” as the meaning of the claimed “of” via MPEP 2111.01 III:
of1
preposition
2	(used to indicate derivation, origin, or source):
a man of good family; the plays of Shakespeare; a piece of cake.








Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. Applicants state in page 9:
“Korb, however, fails to teach the feature of "obtain, from a plurality of satellite images, shadow data of a first multi-dimensional object of the plurality of multi-dimensional objects", as recited in claim 1. The Examiner has referred to para [0212] of Korb, which at best teaches that "3-dimensional geometric knowledge, and the Sun angle for reflective measurements, for each image allow predictive knowledge of shadows, and shadow depth". Korb uses the knowledge of shadows to determine spectral radiances of the downwelling radiance (DWR) at any target surface. Applicant respectfully submits that Korb provides details on using shadow information to determine DWR but not for using satellite images to determine shadow data of a specific objection in a multitude of objects. Specifically, it specifically does not talk about obtaining the shadow data of a first multi-dimensional object of the plurality of multi-dimensional objects, as claimed in claim 1.”

The examiner respectfully disagrees since Korb (US 2015/0371431 A1) teaches:
obtain (or “received”, [0134],2nd S), from a plurality of satellite images (fig. 5:502: “Library of [Sto]red Images [F]rom past”), shadow (“shadows, and shadow depth, in each 3-D image for each pixel of imagery”, [0212], 1st S, wherein each 3-D image is shown: “FIG. 12, FIG. 13, and FIG. 14 show various exemplary 3-D images at different degrees of elevation”, [0150], 2nd S) data (or data used to form shade in images via said “library of stored images”, [0134], 2nd S, wherein the stored images are used to form, via fig. 5:S508: “Form 3-D images by projecting 2-D images on Digital Surface Model”, each 3-D image of figures 12-14 with shade) of a first multi-dimensional object (or any one building resulting in the 3-D images of three buildings of figs. 12-14) of the plurality of multi-dimensional objects (or any other building resulting in the 3-D images of figs. 12-14).


In addition regarding Korb’s teaching of using 3-dimensional geometric knowledge and Sun angle, the 3D knowledge or 3D information or 3D factual data corresponds to Korb’s disclosure of “geolocation and geometric information encoded in World Geodetic System (WGS) 84 coordinate system of latitude, longitude, and height above ellipsoid (HAE)”, [0106], 2nd S. Thus, the 3D factual data that is encoded in a coordinate system of latitude, longitude, and height above ellipsoid (HAE) and the Sun angle are used to allow for predictive information of shadows in each image for each pixel. Thus, the information of shadows is shown in fig. 12: “Image Formation on DSM projected at 60 degree elevation” (corresponding to the height above ellipsoid) that shows shadows for three buildings, wherein projected comprises “to throw or cause to fall upon a surface or into space, as a ray of light or a shadow”, via Dictionary.com:
project
verb (used with object) pro·ject 
9	to throw or cause to fall upon a surface or into space, as a ray of light or a shadow.









Thus the 2-D images of fig. 5: S508: “Form 3-D images by projecting 2-D image on Digital Surface Model” are thrown on the Digital Surface Model (in figures 8:a city or 9: a parking lot), as a ray of light or a shadow, corresponding to “the 2-D image maps to a ray that projects on to the point cloud”, [0152], given “transmissive…volumes”, [0152]: 1st S, otherwise “If the transmission is zero, the ray provides no radiance contribution”, [0172], last S, and then “projecting from the point cloud to the image plane”, [0172], forming “images…on the surface of the…DSM or point cloud base layer”, [0149], 1st S, (shown in figures 8 and 9) resulting in the formed 3-D images of figures 12-14 with projected light or shadow, wherein “or” is defined via Dictionary.com:
or1
conjunction
2	(used to connect alternative terms for the same thing):
the Hawaiian, or Sandwich, Islands.

In addition, as discussed in the applicant’s next remarks, each 3-D image of figures 12-14 is a particular model (“designed to facilitate…predictions” such as said predictive knowledge of shadows), wherein model is defined via Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR MODEL
model
noun
9	a simplified representation or description of a system or complex entity, esp one designed to facilitate calculations and predictions




In addition, Korb discloses that the geometric 3D data plus Sun angle allow for knowledge or information of shadows in each 3-D image for each pixel, [0212]: 1st S. Thus, the Sun angle (represented in equation 5, [0166], as BRDF reflectance (comprising “illumination from the sun” a) ratio angle: θmeasured) allows for the occurrence of information or factual data of shadows in each formed 3-D image as shown in fig. 12 (including figures 13,14): “Image Formation on DSM projected at 60 degree elevation”, wherein “projected” comprises “to throw or cause to fall upon a surface or into space, as… a shadow” b, wherein the surface is shown in figs. 8 or 9 or in fig.11: a surface comprised by both “Level 5 + DSM Formation at 0.8m sampling (left)” and “Lidar-like point cloud (middle)”, for each pixel. 
a	BRITISH DICTIONARY DEFINITIONS FOR REFLECTANCE
reflectance
reflection factor
noun
1	a measure of the ability of a surface to reflect light or other electromagnetic radiation, equal to the ratio of the reflected flux to the incident flux: Symbol: ρ Compare transmittance, absorptance

wherein “light” is defined:
BRITISH DICTIONARY DEFINITIONS FOR LIGHT (1 OF 3)
light1
noun
8a	illumination from the sun during the day; daylight

b	project
verb (used with object) pro·ject
9	to throw or cause to fall upon a surface or into space, as a ray of light or a shadow.


Regarding Korb’s disclosure of downwelling, MPEP 2131.01 II. can be applied:
2131.01    Multiple Reference 35 U.S.C. 102 Rejections [R-11.2013]
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102  rejection over multiple references has been held to be proper when the extra references are cited to:
(A) Prove the primary reference contains an "enabled disclosure;"
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.
See subsections I-III below for more explanation of each circumstance.
I.    TO PROVE REFERENCE CONTAINS AN "ENABLED DISCLOSURE"
   Extra References and Extrinsic Evidence Can Be Used To Show the Primary Reference Contains an "Enabled Disclosure"
When the claimed composition or machine is disclosed identically by the reference, an additional reference may be relied on to show that the primary reference has an "enabled disclosure." In re Samour, 571 F.2d 559, 197 USPQ 1 (CCPA 1978) and In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985) (Compound claims were rejected under pre-AIA  35 U.S.C. 102(b)  over a publication in view of two patents. The publication disclosed the claimed compound structure while the patents taught methods of making compounds of that general class. The applicant argued that there was no motivation to combine the references because no utility was previously known for the compound and that the 35 U.S.C. 102  rejection over multiple references was improper. The court held that the publication taught all the elements of the claim and thus motivation to combine was not required. The patents were only submitted as evidence of what was in the public's possession before applicant’s invention.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE
   Extra References or Other Evidence Can Be Used to Show Meaning of a Term Used in the Primary Reference
Extrinsic evidence may be used to explain but not expand the meaning of terms and phrases used in the reference relied upon as anticipatory of the claimed subject matter. In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Baxter Travenol Labs. invention was directed to a blood bag system incorporating a bag containing DEHP, an additive to the plastic which improved the bag’s red blood cell storage capability. The examiner rejected the claims over a technical progress report by Becker which taught the same blood bag system but did not expressly disclose the presence of DEHP. The report, however, did disclose using commercial blood bags. It also disclosed the blood bag system as "very similar to [Baxter] Travenol’s commercial two bag blood container." Extrinsic evidence (depositions, declarations and Baxter Travenol’s own admissions) showed that commercial blood bags, at the time Becker’s report was written, contained DEHP. Therefore, one of ordinary skill in the art would have known that "commercial blood bags" meant bags containing DEHP. The claims were thus held to be anticipated.).


A.	Pieper et al. (In-scene LWIR downwelling radiance Estimation) explains downwelling radiance, page 7, section 2.3 Downwelling Radiance, 2nd paragraph:
“The downwelling radiance is the most difficult atmospheric component to estimate due to the lack of in-scene evidence. It consists of the entire atmosphere, including the unmeasured portion above the sensor. In-scene evidence of the downwelling radiance comes from the upwelling radiance and reflective pixels present in the scene [3]. The upwelling and downwelling radiance are related over the portion of the atmosphere that the two overlap. The relationship between the two strengthens as the altitude of the sensor increases. Evidence of the downwelling radiance for the entire atmosphere is provided as sharp reflected gas features within the ground radiance spectra of pixels with low ϵ.”; 

and

B.	Borel (Error analysis for a temperature and emissivity retrieval algorithm for
hyperspectral imaging data) (cited by said Pieper) explains downwelling radiance. ABSTRACT, 3rd S & section 2. In-Scene Atmospheric Correction, 1st paragraph, penultimate S:
“The measured radiance is a function of the materials’ surface emissivity and
temperature, reflected down welling radiance (clear sky, clouds environment) and the path radiance (temperature and gas (e.g. water vapor, ozone) profiles)…The reflected down-welling sky radiance Ld(λ) is defined as the radiance a sensor would measure with a zero-Kelvin perfectly reflecting surface minus the path radiance Lp(λ).”

Korb discloses downwelling radiance (explained above) “S”, Korb: [0166]: 1st S, to form the images of figures 12-14 (Korb: fig. 5:S508: “Form 3-D images by projecting 2-D images on Digital Surface Model”) in “An image formation process”, Korb: [0165], 1st S. According to Korb, shadows are understood to change the downwelling radiance (thus the shadows of buildings change downwelling radiance, “S”). Thus, said equation 5 has a relation to shadows because “S” changes according to the shadows. Thus equation 5 can be interpreted as the claimed “shadow data”.
However, MPEP 2131.01 II is not applied, because the term “downwelling” is not necessary in the below rejection of claim 1. Thus, there is no reason to explain the term “downwelling” in the below rejection of claim 1 under 35 USC 102. If at some point the term “downwelling” is necessary, then MPEP 2131.01 II will be applied to explain “downwelling” as disclosed in Korb (US 2015/0371431 A1).
















Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. Applicants state in pages 9,10:
“Korb also fails to disclose the feature of "generating Digital Elevation Model (DEM) of the plurality of multi-dimensional objects on the visible surface based on the shadow data, the base elevation data and the height data", as recited in claim 1. Korb rather teaches Digital surface/elevation model data is automatically extracted for cities, industrial sites, and mountainous sites using multiple images from a range of azimuth and zenith angles, collected in a single image pass or for mining all of the images in a library. Korb does not teaching generating Digital Elevation Model based on the shadow data, the base elevation data and the height data. As already discussed above, the Digital Elevation Model generated based on the shadow data is comparatively inexpensive than the Digital Elevation Model generated using LIDAR data from aerial platforms. 

The examiner respectfully disagrees since Korb discloses:
generating Digital Elevation Model (DEM) (via said fig. 5:S508: “Form 3-D images by projecting 2-D images in Digital Surface Model”, wherein each of the 3-D images, shown in figs. 12-14, is by definition a particular modelc) of the plurality of multi-dimensional objects on the visible surface based on the shadow data (said data-image library of fig. 5:502: “Library of [S]tored images [F]rom past” to form 3-D images with shadows as shown in figures 12-14), the base elevation data (or “the base elevation”, [0151], last S, represented in fig. 5:S506: “DSM extraction…With…the base elevation”, [0151], 1st and last Ss) and the height data (or “tops of skyscapers” via said fig. 5:S506: “DSM extraction…With…tops of skyscrapers”, [0151], 1st and last Ss).





c	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR IMAGE
image
noun
1	a representation or likeness of a person or thing, esp in sculpture

wherein “representation” is defined:
BRITISH DICTIONARY DEFINITIONS FOR REPRESENTATION
representation
noun
1	the act or an instance of representing or the state of being represented

wherein “instance” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INSTANCE
instance
noun
1	a case or particular example

wherein “example” is defined:
BRITISH DICTIONARY DEFINITIONS FOR EXAMPLE
example
noun
3	a precedent, illustration of a principle, or model:
an example in a maths book












Thus, image of Korb’s “3-D images” means:

a representation or likeness of a person or thing

a   the act or an instance of representing or the state of being represented 

 an instance of representing or the state of being represented of a person or thing; or

an particular example of representing or the state of being represented of a person or thing; or

an particular example of representing or the state of being represented of a person or thing; or

an particular  of a person or thing; or

amodel of representing or the state of being represented of a person or thing; or

a particular model of representing or the state of being represented of a person or thing; or

a particular model of representing or the state of being represented of a person or thing.







In addition regarding generating the digital elevation model via LIDAR, Korb discloses LIDAR and other modes such as “Satellite stereo-image pairs”, [0011]:1st S, and “Stereo Satellite DSM Comparison to a Lidar DSM”, [0017]; however, LIDAR is not a major factor in forming the 3D images (stereo images can also be used to form 3D images) of figures 12-14. Thus, Korb is able to generate the 3D images of figures 12-14 without LIDAR itself as evidenced in fig. 11: “Lidar-like Point Cloud”, comprising “alike but not identical” to LIDAR itself, wherein “-like” is defined via Dictionary.com: 
BRITISH DICTIONARY DEFINITIONS FOR LIKE (3 OF 3)
-like
suffix forming adjectives
1	resembling or similar to:
lifelike; springlike

wherein “similar” is defined:
BRITISH DICTIONARY DEFINITIONS FOR SIMILAR
similar
adjective
1	showing resemblance in qualities, characteristics, or appearance; alike but not identical








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,4-8,11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KORB et al. (US Patent App. Pub. No.: US 2015/0371431 A1).
Regarding claim 1, Korb discloses a system for determining a position of a second multi-dimensional object of a plurality of multi-dimensional objects, the system comprising (the preamble does not serve to limit claim 1): 
at least one memory (fig. 1:106: “Memory”) configured to store instructions (as shown in figures 3-5); and 
at least one processor (fig. 1:104: “Processor(s)”) configured to execute the instructions (said as shown in figures 3-5) to: 









obtain (via arrow between fig. 5:502 and fig. 5:S504, provided in detail in fig. 6: “Step 1” and “Step 2”), from a plurality of satellite (via fig. 2:202) images (in fig. 5:502: “Library of Stored images…[f]rom past”), shadow data (or said “Library of Stored images…[f]rom past” used to form, via fig. 5:S508: “Form 3-D images by projecting 2-D images on Digital Surface Modell”, 3-D images with shadows via “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” via a “Sun angle” and “3-dimensional geometric knowledge” or “geometric information encoded in World Geodetic System (WGS) 84 coordinate system of latitude, longitude, and height above ellipsoid (HAE)”, [0106], last S or WGS-84) of a first multi-dimensional object (as shown in fig. 8:a cube with dark lines and a dark/bright top: a “stack”, cited below [0095]) of the plurality of multi-dimensional objects (said shown in fig. 8: any one stack cube for stacking) on a visible surface (said as shown in fig. 8:a stack cube or fig. 12: ground with streets via:
“[0212] The 3-dimensional geometric knowledge, and the Sun angle for reflective measurements, for each image allow predictive knowledge of shadows, and shadow 
depth, in each 3-D image for each pixel of imagery.  Shadows and different depths change the spectral radiances of the downwelling radiance (DWR) at any target surface.  Downwelling radiances are also greatly affected by 4 or more types of adjacency effects from the local background around each target surface.  Adjacency effects can be modeled when each surface or facet in the neighboring area has a known geometry, predicted surface type and predicted reflectivity/emissivity, and the atmospheric DWR is known or calculated.  This knowledge greatly reduces the errors and uncertainties of the predicted total downwelling radiance, and its 3-D distribution, at each target surface.”);





obtain (such that “images may be obtained” corresponding to fig. 5:S504), from a server (fig. 1:102), base elevation data (or “surface/elevation…data” corresponding to fig. 5:S504) and height data (or “height coordinate” corresponding to fig. 5:S504) of the first multi-dimensional object (said as shown in fig. 8:a cube) of the plurality of multi-dimensional objects (said shown in fig. 8:a cube) on the visible (dirt) surface (via:
“[0091] The multi-temporal, multi-angle, automated target method 300 extracts 3-D digital surface models (DSMs) or point clouds from multiple images at S304. Digital surface/elevation model data is automatically extracted for cities, industrial sites, and mountainous sites using multiple images from a range of azimuth and zenith angles, collected in a single image pass or for mining all of the images in a library.  Prior performance is 1 meter resolution with 0.5 meter root means square error (RMSE) for a stereo pair.  Goal performance is 1 meter accuracy with 0.3 RMSE or better.  An exemplary demo of the present application achieved 0.80 m resolution with 0.1 m RMSE, using a set of 16 GE-1 images, an improvement of more than 500% compared to prior art.  DSMs are needed for automated geometric measurements, to construct 3-D images, to achieve accuracy and noise-limited precision in complex city environments, and to enable automation in processing.”

“[0116] The multi-temporal, multi-angle, automated target method 400 of FIG. 4 obtains a plurality of two-dimensional images at step S402.  The images may be obtained externally via a network, such as the network 122 as described with respect to FIG. 1.  Additionally or alternatively, the two-dimensional images may be obtained from a library or database, such as the memory 106 as described with respect to FIG. 1.  In even further embodiments, the two-dimensional images may be captured by a camera or image capture device of a system which executes the method 400, such as the camera 204 as shown in FIG. 2.  Of course, the above-described embodiments are non-limiting and not exclusive or exhaustive.  The two-dimensional images may be obtained in accordance with any known methods in the art without departing from the scope of the present application.”

“[0138] The accuracy of absolute geolocation, exact position on the Earth reference system, WGS 84, and relative measurements can be improved by combining measurements from two or more images over the same area, using multiple techniques, described herein.  Most simply, by measuring the 3-D geolocation position with a stereo pair of images.  Each stereo pair provides an x coordinate (latitude), a y coordinate (longitude), and height coordinate for every correlated feature in the image pair.  These position measurements may be improved by averaging multiple measurements, collected with multiple, n, stereo pairs.  Position error and uncertainty can be improved by as much as the square root of n, n.sup.1/2.  Actual improvement may be less than n.sup.1/2 though.”); 

generate (via fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”, provided in detail in fig. 10: “Step 3”: “DSM”: Digital Surface elevation Model) a Digital Elevation Model (DEM) (or “a particular model”, cited below footnote c, comprised by “3-D image” via said fig. 5:S508: “Form 3-D image” as shown in figures 12-14 showing a shadow) of the plurality of multi-dimensional objects (said as shown in fig. 8:a stack cube for stacking) on the visible surface (said as shown in fig. 8:a stack cube for stacking) based on the shadow data (said geometrically-WGS 84-three-dimensionally (x-latitude, y-longitude, z-height)-encoded library of 2D images allowing for information of shadows and shadow depth or “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” along with said “Sun angle”), the base elevation data (said or “surface/elevation…data” corresponding to fig. 5:S504) and the height data (said or “height coordinate” corresponding to fig. 5:S504); and 










determine the position (“refining…the geolocation…of the…stack” via said fig. 5:S512: “improve geo-reference” “to optimize geolocation by re-mapping”, [0180], 1st S, “as an alternative to GPS”, [0181], last S) of the second (via an “image stack” comprising “a collection of objects laid on top of one another…stacked vertically”) multi-dimensional object (said as shown in fig. 8:a stack of the stack cube with a collection of image objects vertically laid on top of one another) of (i.e., of (used to indicate derivation, origin, or source)) the plurality of (i.e., of (used to indicate derivation, origin, or source)) multi-dimensional objects (said as shown in fig. 8:a stack cube comprising “data sources” and “base” “being an original or primary source”) on the visible surface (such “that all images are…projected…on…the scene’s…topography” comprising “land…roads, railroads, and landfills” corresponding to said as shown in fig. 8:a stack cube for stacking), based on the generated (said via fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”) DEM (said or “3-D image” via said fig. 5:S508: “Form 3-D image” to be stacked into said “image stack” via:
“[0093] New images are projected onto the digital surface model to improve geo-reference and relative geometric accuracy by field angle mapping new images 
onto the georeferenced DSM, point cloud, or 3-D images at S308.  This improves 
geo-registration, absolute and relative accuracy, coregistration with other imagery, band-to-band registration (BBR), and chip shear, among other errors corrected.  It enables the multi-temporal, multi-angle, automated target method 300 to geometrically calibrate and co-register low-quality images to extremely high accuracy, using the georeferenced DSM base layer to re-project these low-quality images.  These lower-precision imagery or data sources might be aircraft imagery or instrumentation, hand-held photography, digitized historical film, ground sensors, radar, or any other data associated with target areas.  Of course, these are merely exemplary and additional or 
alternative imagery or data sources may be equally applicable.  Moreover, the imagery or data sources are not limited to being of lower-precision, but also, may be of a same or higher precision.”

wherein “base” is defined via Dictionary.com:


base1
noun
2	a fundamental principle or groundwork; foundation; basis:
the base of needed reforms.

wherein “fundamental” is defined:
fundamental
adjective
3	being an original or primary source:
a fundamental idea;

“[0095] The 3-D images are co-registered to form a 6-D hyperimage with 3-D Geometry, time sampling, spectral sampling, and polarization sampling at S310.  The 6-D hyperimage may also be analyzed with Multi-variable mathematics, including but not limited to: linear algebra, multi-vector calculus, statistics, and Boolean algebra at S310.  In this regard, S310 creates a geo-referenced, co-registered image stack for multi-temporal and, multi-angle exploitation of all imagery ever collected for a target.  As the 
geo-referencing, co-registering process improves, other images with lower geometric accuracy and lower intraband geometric linearity are re-projected onto the DSM, and are field-angle mapped, to improve inherent image geometric linearity and to transfer geolocation attributes of the georeferenced DSM base layer to these lower quality images.  As before, this improves chip-to-chip registration errors, and BBR errors for multispectral systems with offset line imaging causing parallax-induced mis-registration, but now in 3-D for all prior known surfaces and volumes.”

wherein “stack” is defined:
BRITISH DICTIONARY DEFINITIONS FOR STACK
stack
noun
1	an ordered pile or heap

wherein “pile” is defined:
BRITISH DICTIONARY DEFINITIONS FOR PILE (1 OF 3)
pile1
noun
1	a collection of objects laid on top of one another or of other material stacked vertically; heap; mound; 









“[0107] The ten steps or processes S302-S320 of the multi-temporal, multi-angle, 
automated target method 300 of FIG. 3 are automated processes, designed to reduce the labor costs for image exploitation and improve exploitation accuracy.  The method 300 improves geolocation accuracy, measurement accuracy, and resolution quality by combining information from large numbers of images.  Information can be combined from many images when the images are rigorously co-registered to fractional pixel error, which requires that all images are rigorously re-projected onto the scene's georeferenced topography in 3-D. The method 300 projects each 2-D image onto the 3-D scene topography to improve the georeference accuracy throughout each image to equal the accuracy of the group average of the images, which enables co-registering the images in 3-D with sub-pixel accuracy.  Image co-registration allows weighted co-averaging to enhance sensitivity and resolution, and allows rigorous comparison to enable pixel-level change detection and analysis.  The method produces image qualities 
and information extraction beyond the capabilities of any single image that may likely exceed the physical limits for individual images, such as the aperture-limited diffraction spatial resolution and the slit-width-limited spectral resolution limits.”

wherein “topography” is defined via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR TOPOGRAPHY
topography
The three-dimensional arrangement of physical attributes (such as shape, height, and depth) of a land surface in a place or region. Physical features that make up the topography of an area include mountains, valleys, plains, and bodies of water. Human-made features such as roads, railroads, and landfills are also often considered part of a region's topography.

The detailed description or drawing of the physical features of a place or region, especially in the form of contour maps; 



“[0151] The DSM extraction can be repeated and improved on the improved synthetic array generation (SAG) product, or from chip-level data, without Synthetic Array Interpolation.  This process can be iterated as images are continuously collected, refining the DSM and the geolocation accuracy of the co-registered image stack with each new image.  With this processing, all images overlay, e.g., are co-registered with 0.02 to 0.1 fractional pixel accuracy at the base elevation and throughout the elevation levels in the scene, including the tops of skyscrapers, and each image may have geolocation accuracy of 0.5 meter, 0.05 to 0.1 meter intra-image accuracy, and RMSE of 0.05 to 0.1 meter, or better, as demonstrated in 2012.”; 



and


c	Dictionary.com:
BRITISH DICTIONARY DEFINITIONS FOR IMAGE
image
noun
1	a representation or likeness of a person or thing, esp in sculpture

wherein “representation” is defined:
BRITISH DICTIONARY DEFINITIONS FOR REPRESENTATION
representation
noun
1	the act or an instance of representing or the state of being represented

wherein “instance” is defined:
BRITISH DICTIONARY DEFINITIONS FOR INSTANCE
instance
noun
1	a case or particular example

wherein “example” is defined:
BRITISH DICTIONARY DEFINITIONS FOR EXAMPLE
example
noun
3	a precedent, illustration of a principle, or model:
an example in a maths book












Thus, image of Korb’s “3-D images” means:

a representation or likeness of a person or thing, esp in sculpture; or

a   the act or an instance of representing or the state of being represented 

 an instance of representing or the state of being represented of a person or thing; or

an particular example of representing or the state of being represented of a person or thing; or

an particular example of representing or the state of being represented of a person or thing; or

an particular  of a person or thing; or

amodel of representing or the state of being represented of a person or thing; or

a particular model of representing or the state of being represented of a person or thing; or

a particular model of representing or the state of being represented of a person or thing). 










Regarding claim 4, Korb discloses the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to generate the DEM (said or “3-D image” via said fig. 5:S508: “Form 3-D image”) based on two or more overlapping images (via “image…overlap”) of the plurality of images (said via fig. 2:202 via:
“[0161] For scanning systems the triangular region moves across detector chip arrays though time, illuminating regions on one or detector more chip arrays simultaneously, but continuously moving across arrays and array edges.  Each of the chips produces an independent subset of the image, though some subsets overlap.  Each subset must be mapped to its facets independently, and if the overlapping image subsets are combined they should be combined at the facet, using a mean weighted by accuracy.”)

Regarding claim 5, Kord discloses the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to generate the DEM (said or “3-D image” via said fig. 5:S508: “Form 3-D image”) based on image resolution (via “resolution…by…images”) and image contrast (via “pixel…contrast”) of the plurality of images (said via fig. 2:202) and a height-to-base-relation (via said “height coordinate”, cited in the rejection of claim 1) of the plurality of multi-dimensional objects (said as shown in fig. 8:a cube via:
“[0068] The present application may be used with an onboard spacecraft or aircraft data processing system.  In this regard, the onboard spacecraft or aircraft data processing system may improve accuracy, resolution, and reduce the communication rate between satellites and ground systems by co-registering and analyzing images onboard the spacecraft.  The spacecraft or aircraft data processing system may locate image regions with significant change or significant queried information for prioritized transmission, processing, and storage.  In regions without significant change, information from multiple images can be co-added to increase signal-to-noise ratio while minimizing communication rate.”

“[0158] To second order, improve the calculated facet intensity by performing an MTF correction of the detector chip measured radiances, by integrating the convolution of pixel intensities and inverse MTF that is limited by SNR.  This is basically a linear interpolation weighted by inverse MTF, which is called the noise-corrected Weiner filter.  This sharpens the data, improving spatial contrast and SNR level.”).
Regarding claim 6, Korb discloses the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to control a display device (via fig. 1:108: “Display”) to display a visual representation of the position (via said “refining…the geolocation” via said fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”) of the second multi- dimensional object (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube).
Regarding claim 7, Korb discloses the system of claim 1, wherein the shadow data (said of “Shadows…at any target surface” corresponding to fig. 5:S516) includes multi-direction (given the “Sun”, cited in the rejection of claim 1, that goes up and/or down) shadows (corresponding to said “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” in the context of “bidirectional reflectance distribution function (BRDF) reflectivity and emissivity”) of the first multi-dimensional object (said as shown in fig. 8:a cube).
Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8.
Regarding claim 11, claim 11 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 11.
Regarding claim 12, claim 12 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 12.
Regarding claim 13, claim 13 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 13.
Regarding claim 14, claim 14 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 14.
Regarding claim 15, claim 15 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 15.
Regarding claim 18, claim 18 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 18.
Regarding claim 19, claim 19 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 19.
Regarding claim 20, claim 20 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 20.


































Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding inquiry 4, see Suggestions, below.

Claims 2,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORB et al. (US Patent App. Pub. No.: US 2015/0371431 A1) in view of Liasis et al. (Satellite images analysis for shadow detection and building height estimation).
Regarding claim 2, Korb teaches the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to calculate shadow (via said “Shadows…at any target surface” corresponding to fig. 5:S516) length (as indicated in figs.12-14) of the first multi-dimensional object (said as shown in fig. 8:a cube), based on the obtained shadow data (said of “Shadows…at any target surface” corresponding to fig. 5:S516) of the first multi-dimensional object (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube).

Thus, Korb does not teach, as indicated in bold above, “calculate shadow length”. Accordingly, Liasis teaches:
calculate shadow length (via “shadow length estimation” via equation “(21)”: “shadow length” “sl’ = h/tan(b)” via page 443, right column, 1st full paragraph:
“Eq. (20) can be effectively used in building height estimation under the assumption of capturing the image reasonably in a straight line above the corresponding building. However, in practice the images are captured by satellite sensors from an angle. This may lead a part of the building shadow be obscured by the corresponding building. Especially in urban scenes with tall or very tall buildings the presence of a satellite elevation angle that often occurs may lead to a large shadow obscured (Shao et al., 2011; Irvin and Mckeown, 1989; Shettigara and Sumerling, 1998). Thus, for better relating shadow length to building height in urban scenes the shadow obstructed by the corresponding building should be estimated. In this work, an additional process is applied for correcting the shadow length estimation. Shadow length obscured by the corresponding building defined as sl’, can be projected using
the following equation:

                        
                            s
                            
                                
                                    l
                                
                                
                                    '
                                
                            
                            =
                            h
                            /
                            
                                
                                    tan
                                
                                ⁡
                                
                                    (
                                    b
                                    )
                                
                            
                        
                    								(21)

where b is the satellite elevation angle that can be derived from satellite image metadata information (Shao et al., 2011; Irvin and Mckeown, 1989; Shettigara and Sumerling, 1998), and h is the building height as estimated using Eq. (20). The corrected shadow length is calculated by summing up sl and sl0. Finally, building height is re-estimated by reapplying Eq. (20) using the corrected shadow length.”).

	Thus, one of ordinary skill in the art of shadow calculations can modify Korb’s teaching of the shadows, corresponding to Korb’s fig. 5:S516, at any surface as indicated in Korb’s figures 12-14 with Liasis’s teaching of said equation (21) and recognize that the modification is predictable or looked forward to because Liasis’s teaching obtains a “better…height” of said Korb’s any surface as indicated in Korb’s figures 12-14.
Regarding claim 9, claim 9 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 9.
Regarding claim 16, claim 16 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 16.
Claims 3,10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORB et al. (US Patent App. Pub. No.: US 2015/0371431 A1) in view of Alsayel (Towards Standardizing International Boundary Determination and Quality Control Consequences on Surveying and Mapping).
Regarding claim 3, Kord teaches the system of claim 1, wherein the plurality of multi-dimensional objects comprises natural structures and built structures (as shown in figures 12,13,14), wherein the natural structures comprise trees (or “tree trucks”) and vegetation (via “vegetative environments”), and wherein the built structures comprise building (as shown in fig. 12), tower (as shown in fig. 12), water tank, and power lines (via:
“[0061] FIG. 14 is another exemplary image of a three-dimensional image formation on a digital surface model at ground elevation angle in accordance in accordance with the multi-temporal, multi-angle, automated target exploitation process of FIG. 5.  This figure shows tree trunks under dense tree canopies demonstrating foliage penetration capability.”

[0092] 3-D images are formed by projecting 2-D images onto the digital surface model at S306.  In this regard, true 3-D images are formed on the surface of the georeferenced point cloud formed at S304, rather than forming images on a horizontal plane or low accuracy elevation model such as the digital terrain elevation data (DTED) level 2 shutter radar topography mission (SRTM) data used by Digital Globe, for example.  The two-dimensional original images are bundle adjusted, e.g., re-projected to improve their degree of co-registration, and then are projected with the updated rigorous sensor or camera model onto the three-dimensional DSM, to form true 3-D images.  The true 3-D images can be rotated and rendered from any perspective viewpoint, which is impossible using 2-D images, so the 3-D process is required for analyzing images collected from different viewpoints, with different sensors at different times.  The 3-D images may be co-registered to 0.1 pixel accuracy or better in order to analyze the most important, small targets.  The 3-D images may improve georeference accuracy, improve band-to-band registration for MSI, and improve chip-to-chip registration errors for panchromatic images with the highest resolution.  An exemplary demo of the present application generated true 3-D images with 0.1 meter uncertainty from 1000 kilometer distance, representing geometric precision of 1 part in 10 million, 100 nano-radians.  The 3-D images may be rotated in real time to any perspective, which generates 3-D computer-aided design (CAD) products that can be used in video games, television and/or film production, and industrial process inspection.  The 3-D images create a superior user visualization experience with unique capabilities for foliage penetration in vegetative environments, activity based intelligence (ABI) 
analysis, low-light and nighttime imaging capabilities, and other capabilities.”).


Thus, Korb does not teach “water tank” and “power lines”. Accordingly, Alsayel teaches the claimed:
water tank (via “Water tower” in page 51, left column: “Water wells and towers…(7)  Water tower”, represented in Alsayel’s fig. 4.3: right-side: bottom: “Mapping”, page 76); and

power lines (or “Power line” in page 51, left column: “Utilities…(2)  Power Line” and “power lines” via page 61:

“7. Lines that were symbolized in MicroStation (e.g. fences, power lines) are converted to simple lines with the symbolization being stored in a lyr-file.”, 

represented in Alsayel’s said fig. 4.3: “Mapping”, page 76).

	Thus, one of ordinary skill in the art of satellite imaging can modify Korb’s teaching of satellite imaging as shown in Korb’s figures 2 and 12-14 with Alsayel’s fig. 4.3: Mapping by inserting Korb’s satellite imaging into Alsayel’s fig. 4.3: “satellite images” and recognize that the modification is predictable or looked forward to in order to generate a marked map to be “used as a consultation guide to people who may not have the proper knowledge and technical skills in surveying and mapping and in this way may prevent problems at a later stage of the boundary determination process” via Alsayel, page 4:
“This model leads to sufficient technical support for statesmen with regard to the delimitation of the boundary and the practical arrangements associated with it. The information provided within the boundary determination model can thus be used as a consultation guide to people who may not have the proper knowledge and technical skills in surveying and mapping and in this way may prevent problems at a later stage of the boundary determination process.”

Regarding claim 10, claim 10 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 10.
Regarding claim 17, claim 17 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 17.
Suggestions
Applicant’s disclosure states, emphasis added:
“[0003] In certain scenarios, each source may be captured from a satellite at different time intervals. As a result, the position of an object on the map may be shifted from an actual position of the object. The object may correspond to a building, a tree, a water tank, a power line and the like. In certain other scenarios, many sources may be unavailable at times and may be expensive for the purpose. Therefore, there is a need to determine the actual position of the object in reality from inexpensive sources and the sources available at any time because the right position of the object may be crucial in applications, such as autonomous vehicle navigation.”; and

[0040]   Further, the DEM system 102 may be configured to obtain base elevation data and height data of one or more multi-dimensional objects (such as, the first multi-dimensional object) of the plurality of multi-dimensional objects on the visible surface from the server 106. In case, the base elevation data and the height data of a specific multi-dimensional object may not be available in the server 106, the DEM system 102 may be configured to obtain the base elevation data and the height data of a nearby landmark multi-dimensional object. The nearby landmark multi-dimensional object may be considered to have accurate position on the visible surface. The height data and base elevation data may be utilized by the DEM system 102 for generation of accurate DEM of all the remaining multi-dimensional objects present in the visible surface. The visible surface may correspond to an area of 3-5 sq.km range.

The words “sources…unavailable” and “nearby…accurate position” is not claimed. In contrast, cited Korb teaches “These pieces of information have not been previously available”, [0023], and “properties during past time no longer available”, [0203], and “the bi-directional reflectance distribution function properties (BRDF) of materials… is not available”, [0283]. Thus applicant’s disclosed solution of “nearby… accurate position” appears as an indication of non-obviousness.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667